Case: 15-30220    Document: 00513391588      Page: 1   Date Filed: 02/23/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                             Fifth Circuit

                                                                            FILED
                                                                        February 23, 2016
                                  No. 15-30220
                                                                         Lyle W. Cayce
                                                                              Clerk
TINA M., parent of and Next Friend to S. M.; SHANNON M., parent of and
Next Friend to S. M.,

              Plaintiffs–Appellees,

v.

ST. TAMMANY PARISH SCHOOL BOARD,

              Defendant–Appellant.



                 Appeal from the United States District Court
                    for the Eastern District of Louisiana


Before DAVIS, PRADO, and SOUTHWICK, Circuit Judges.
EDWARD C. PRADO, Circuit Judge:
      Plaintiffs−Appellees Tina M. and Shannon M. brought suit on behalf of
their minor son seeking attorneys’ fees pursuant to the Individuals with
Disabilities Education Act’s (“IDEA”) fee-shifting provision. The district court
held that Plaintiffs were the prevailing party by virtue of having obtained a
“stay-put” order under the IDEA and awarded Plaintiffs attorneys’ fees.
Because we hold that obtaining a stay-put order under the IDEA is not
sufficient to qualify a litigant as a “prevailing party,” we reverse.
         I.    FACTUAL AND PROCEDURAL BACKGROUND
      Plaintiffs−Appellees Tina M. and Shannon M. are the parents of S. M., a
minor with a disability under the IDEA. In response to an incident that
    Case: 15-30220     Document: 00513391588      Page: 2   Date Filed: 02/23/2016



                                  No. 15-30220

occurred away from S. M.’s school, Defendant−Appellant St. Tammany Parish
School Board convened an Individualized Education Program meeting where
it proposed changing S. M.’s educational plan. Under this new plan, S. M.
would no longer attend classes at the school but would instead receive at-home
tutoring. S. M.’s mother disagreed with this proposal and refused to consent to
the change.
      In a letter to the Louisiana Department of Education, Plaintiffs’ attorney
requested a due process hearing regarding Defendant’s decision to change S.
M.’s educational program. A hearing was scheduled, and approximately one
day before the hearing was to be held, Plaintiffs filed a memorandum of law
arguing that pursuant to the IDEA’s stay-put provision, S. M. should be
permitted to attend classes at the school pending resolution of the dispute.
      Shortly after the hearing was held, the Administrative Law Judge
(“ALJ”) issued a ruling granting Plaintiffs’ request for a stay-put order. Citing
the IDEA, the ALJ directed that S. M. be permitted to continue with his in-
class educational program until a decision on the merits of the dispute was
rendered. As the ALJ explained, “[u]nder [the] IDEA, a stay-put order is not a
final adjudication of the merits of the issue of retention but serves as injunctive
relief during the pendency of the due process action to maintain the status
quo.” Following this order, the parties reached a settlement through mediation,
and Plaintiffs moved to terminate the pending administrative hearing on the
merits. Pursuant to Plaintiffs’ request, the ALJ terminated the matter and
never reached the merits of Plaintiffs’ claims.
      Subsequently, Plaintiffs filed suit in the Eastern District of Louisiana
seeking attorneys’ fees related to the administrative proceedings and any
additional fees incurred in the instant suit pursuant to the IDEA’s fee-shifting
provision, 20 U.S.C. § 1415(i)(3). The parties disagreed as to whether Plaintiffs

                                        2
    Case: 15-30220     Document: 00513391588      Page: 3   Date Filed: 02/23/2016



                                  No. 15-30220

were entitled to attorneys’ fees and filed cross-motions for summary judgment
on the issue of whether Plaintiffs were the prevailing party. In March 2015,
the district court denied Defendant’s motion and granted Plaintiffs’.
Analogizing the stay-put order issued by the ALJ to a plaintiff successfully
obtaining a preliminary injunction, the district court held that Plaintiffs were
the prevailing party for purposes of obtaining attorneys’ fees under the IDEA.
The district court subsequently adopted a magistrate judge’s recommendation
as to the amount of attorneys’ fees to be awarded and entered judgment for
Plaintiffs. Defendant appeals the district court’s holding that Plaintiffs are the
prevailing party.
              II.    JURISDICTION AND STANDARD OF REVIEW
      The district court had jurisdiction pursuant to 28 U.S.C. § 1331. This
Court has appellate jurisdiction under 28 U.S.C. § 1291.
      “We review a district court’s grant of summary judgment de novo.”
Morris v. Equifax Info. Servs., LLC, 457 F.3d 460, 464 (5th Cir. 2006). A court
should grant summary judgment if there is no genuine dispute of material fact
and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.
P. 56(a). “Whether a party is a ‘prevailing party’ entitled to fees is a legal
question that the court reviews de novo.” Davis v. Abbott, 781 F.3d 207, 213
(5th Cir. 2015).
                           III.    DISCUSSION
      Under the IDEA, a court may “award reasonable attorneys’ fees as part
of the costs . . . to a prevailing party who is the parent of a child with a
disability.” 20 U.S.C. § 1415(i)(3)(B). For purposes of this provision, “a litigant
must attain some judicial imprimatur on a material alteration of the legal
relationship in order to be a prevailing party.” El Paso Indep. Sch. Dist. v.
Richard R., 591 F.3d 417, 422 (5th Cir. 2009). That is, the party must have

                                        3
    Case: 15-30220     Document: 00513391588      Page: 4   Date Filed: 02/23/2016



                                  No. 15-30220

“obtained a judgment on the merits, a consent decree, or some similar form of
judicially sanctioned relief.” Id. (citing Buckhannon Bd. & Care Home, Inc. v.
W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603–04 (2001)). Because
the stay-put order issued by the ALJ does not satisfy this test, Plaintiffs are
not the prevailing party and are not entitled to attorneys’ fees.
      Contrary to the district court’s conclusion, the ALJ’s stay-put order was
not a ruling on the merits. The IDEA’s stay-put provision provides in relevant
part that “during the pendency of any proceedings conducted pursuant to this
section, unless the State or local educational agency and the parents otherwise
agree, the child shall remain in the then-current educational placement of the
child.” 20 U.S.C. § 1415(j). “The injunction is automatic . . . .” Wagner v. Bd. of
Educ. of Montgomery Cty., 335 F.3d 297, 301 (4th Cir. 2003). “It guarantees an
injunction that prohibits a school board from removing the child from his or
her current placement during the pendency of the proceedings.” Id. “Thus,
when presented with an application for section 1415(j) relief, a district court
should simply determine the child’s then-current educational placement and
enter an order maintaining the child in that placement.” Id. Indeed, the ALJ’s
order here, which repeatedly noted that “the question of stay-put is procedural
and not a determination on the merits of the case,” clearly reflects that there
is no merits component to this analysis.
      Nor is the stay-put order a “similar form of judicially sanctioned relief”
sufficient to confer prevailing party status. In Buckhannon, the Supreme Court
held that to be a prevailing party a litigant must have achieved a “material
alteration of the legal relationship of the parties.” 532 U.S. at 604 (quoting Tex.
State Teachers Ass’n. v. Garland Indep. Sch. Dist., 489 U.S. 782, 792–93
(1989)). This “requires that a plaintiff receive at least some relief on the merits
of his claim before he can be said to prevail.” Id. at 603 (quoting Hewitt v.

                                        4
    Case: 15-30220     Document: 00513391588     Page: 5   Date Filed: 02/23/2016



                                  No. 15-30220

Helms, 482 U.S. 755, 760 (1987)). Unlike a judgment on the merits or a consent
decree, the relief obtained here was an automatic stay that did not address the
merits or permanently alter the legal relationship of the parties. Rather, it
merely provided that S. M. could continue with his prior educational program
until a decision on the merits was made.
      We also disagree with the district court’s reasoning that the stay-put
order was essentially a preliminary injunction and that pursuant to our case
law in this context, Plaintiffs were entitled to attorneys’ fees. A party that
successfully obtains a preliminary injunction must have “establish[ed] that he
is likely to succeed on the merits.” Winter v. Nat. Res. Def. Council, Inc., 555
U.S. 7, 20 (2008). Conversely, as the ALJ explained here, the IDEA’s stay-put
provision is an “automatic” “procedural safeguard.” As such, obtaining a stay-
put order under the IDEA does not require a showing on the merits. See, e.g.,
Joshua A. v. Rocklin Unified Sch. Dist., 559 F.3d 1036, 1037 (9th Cir. 2009) (“A
motion for stay put functions as an ‘automatic’ preliminary injunction,
meaning that the moving party need not show the traditionally required
factors (e.g., irreparable harm) in order to obtain preliminary relief.”); Wagner,
335 F.3d at 301 (explaining that a party seeking a stay-put order need “not
meet the usual requirements for obtaining preliminary injunctive relief”
(quoting Drinker ex rel. Drinker v. Colonial Sch. Dist., 78 F.3d 859, 864 (3rd
Cir. 1996))).
      Moreover, in Davis v. Abbott, we recently reiterated the importance of a
party having achieved relief on the merits for the purposes of determining
prevailing party status in the context of interlocutory injunctive relief. See 781
F.3d at 216. As we noted, “to qualify as a prevailing party in the preliminary-
injunction context,” the preliminary injunction must have been “based upon an
unambiguous indication of probable success on the merits of the plaintiff’s

                                        5
     Case: 15-30220       Document: 00513391588          Page: 6     Date Filed: 02/23/2016



                                       No. 15-30220

claims as opposed to a mere balancing of the equities in favor of the plaintiff.”
Id. (quoting Dearmore v. City of Garland, 519 F.3d 517, 524 (5th Cir. 2008)).
Rejecting the plaintiffs’ argument that they were the prevailing parties, we
held that the plaintiffs had failed to satisfy this requirement because in ruling
on the preliminary injunction, “the district court’s analysis did not touch the
merits . . . in any way.” Id. at 217. Rather, like the ALJ here, the district court
in Davis repeatedly noted that its order for interlocutory relief “[was] not a
final ruling on the merits of any claims asserted by the Plaintiffs in this case
or any of the other cases associated with this case.” Id. at 218.
       Our holding that Plaintiffs are not the prevailing party by virtue of
having invoked the IDEA’s stay-put provision is consistent with several other
circuit courts that have addressed this issue. * For instance, in Board of
Education of Downers Grove Grade School District No. 58 v. Steven L., 89 F.3d
464 (7th Cir. 1996), the school district decided to alter the educational program
of a student who was partially learning disabled. Id. at 465–66. The student’s


       *  Conversely, the cases cited by Plaintiffs are either readily distinguishable or no
longer good law. See Termine ex rel. Termine v. William S. Hart Union High Sch. Dist., 288
F. App’x 360, 362 (9th Cir. 2008) (finding prevailing party status where the plaintiffs obtained
not only a stay-put order, but also a ruling on the merits that the school’s proposed placement
was inappropriate and tuition reimbursement); Me. Sch. Admin. Dist. No. 35 v. Mr. R., 321
F.3d 9, 15–16 (1st Cir. 2003) (noting that while “a successful invocation of the IDEA’s stay-
put provision, on an interlocutory basis, ordinarily will not confer prevailing party status,”
this case “is not cut from the usual cloth” as it involved “an independent, free-standing civil
action, instituted by the School District”); Douglas v. D.C., 67 F. Supp. 3d 36, 39–41 (D.D.C.
2014) (noting that in addition to granting a stay-put order, the district court also granted the
plaintiff’s request for a preliminary injunction); Dep’t of Educ. Haw. v. C.B. ex rel. Donna B.,
No. CIV. 11-00576, 2013 WL 704934, at *4–5 (D. Haw. Feb. 26, 2013) (noting that while
“establishing entitlement to ‘stay-put’ protection does not give rise to entitlement as a
‘prevailing party’ to recover attorney’s fees” this case was different as the plaintiffs had
obtained a ruling that the student had been “denied . . . a free and approciate public
education” and the issue of a stay-put order was “vigorously” litigated before the district
court); K.R. ex rel. M.R. v. Bd. of Educ. of Brentwood Union Free Sch. Dist., 66 F. Supp. 2d
444, 449–50 (E.D.N.Y. 1999) (applying a theory of determining prevailing party status that
was rejected by the Supreme Court in Buckhannon).

                                               6
    Case: 15-30220     Document: 00513391588     Page: 7   Date Filed: 02/23/2016



                                  No. 15-30220

parents objected and invoked the IDEA’s stay-put protections. Id. at 468.
Based on their successful request for a stay-put order, the parents sought
attorneys’ fees as the prevailing party. Id. at 468–69. The Seventh Circuit
rejected their claim, holding that “[t]he law does not view [the student’s]
parents as a prevailing party . . . because their only ultimate victory under the
IDEA is the invocation of the stay-put provision.” Id. at 469.
      In Board of Education of Oak Park v. Nathan R., 199 F.3d 377 (7th Cir.
2000), the student was expelled for possessing marijuana on school grounds.
Id. at 379. The student’s parents sought and received a stay-put order from an
administrative officer directing that the student be allowed to return to school.
Id. The parents subsequently filed a claim in federal court requesting
attorneys’ fees based solely on their successful request for a stay-put order. Id.
at 382. Addressing the precise question at issue here, “whether the Parents are
entitled to attorney’s fees for the invocation of stay-put placement,” the
Seventh Circuit stated that “the Parents are not prevailing parties and are not
entitled to attorneys’ fees.” Id. at 378–79. The court held that while the student
was permitted to stay in school pending the resolution of the matter—and even
graduated while the matter was pending—this “does not rise to the level of an
enforceable judgment, consent-decree, or settlement that materially alters the
relationship between the parties.” Id. at 382. Rather, “[t]he relief the Parents
received was only interim in nature, and . . . the receipt of interim relief does
not qualify a party for attorneys’ fees.” Id.
      J.O. ex rel. C.O. v. Orange Township Board of Education, 287 F.3d 267
(3d Cir. 2002), similarly mirrors the case at hand. In J.O., the school district
sought to change the student’s educational program from in-class to at-home
instruction. Id. at 270. The student’s mother petitioned the New Jersey
Department of Education seeking an interlocutory order requiring the

                                         7
    Case: 15-30220    Document: 00513391588      Page: 8   Date Filed: 02/23/2016



                                  No. 15-30220

defendant to allow the student to return to school. Id. After this request was
granted, the student’s mother filed suit seeking attorneys’ fees. Id. at 270–71.
The district court denied the claim for attorneys’ fees and the Third Circuit
affirmed. Id. at 272, 274. In doing so, the Third Circuit rejected an argument
nearly identical to the one advanced by Plaintiffs here: that they are the
prevailing party because getting their child back into the school pending
resolution of the matter was one of their primary goals. See id. at 272–74. As
the Third Circuit explained: “We do not deprecate the importance of interim
relief of the type received by appellants. The maintenance of a child’s
educational placement is an important aspect of [the] IDEA.” Id. at 274.
However, “a party cannot be a prevailing party if the interim relief received is
not merit-based.” Id. at 273.
                                IV. CONCLUSION
      For the foregoing reasons, the district court is reversed and judgment is
rendered for Defendant and against Plaintiffs.




                                       8